DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chen et al (US 2006/0050181; hereinafter referred to as Chen).
Regarding Claims 1 and 12, Chen teaches an image processing apparatus comprising a saturation emphasis processing unit (Figure 2; High Brightness Color Correction Device 200) that determines, in accordance with saturation of an image, a first emphasis coefficient (see Paragraphs [0035]-[0036]; wherein the first emphasis coefficient is the final gain value and it is the end product of a multiplier 270 of the synthesizing device 265 which receives the first gain value 240, the second gain value 250, the third gain value 260 and the external gain control signal 273, and outputs the final gain value 275) that emphasizes luminance of the image (see Paragraphs [0012] and [0036]; wherein it is disclosed that each value of Rin, Gin, and Bin of the pixel is multiplied with the final gain value 275 by multipliers 280, 290, and 295 for correction of the pixel luminance), and converts a luminance signal of the image on a basis of the determined first emphasis coefficient (see Figure 1; Step 103-104; Paragraph [0033]; wherein it is disclosed that the luminance of each pixel is finally adjusted according to the final gain value).
Regarding Claim 5, Chen teaches the limitations of claim 1 as detailed above.
Chen further teaches the saturation emphasis processing unit (Figure 2; High Brightness Color Correction Device 200) determines the first emphasis coefficient (see Paragraph [0036]; wherein the first emphasis coefficient is the final gain value) in accordance with R, G, and B values of each pixel of the image (see Paragraphs [0035]-[0036]; wherein it is disclosed that the luminance correction calculation circuit 210, the saturation correction calculation circuit 220 and the comparative calculation circuit 230 perform calculation on Rin, Gin, and Bin after receiving Rin, Gin, and Bin, so as to obtain a first gain value 240, a second gain value 250, and a third gain value 260 wherein multiplier 270 of the synthesizing device 265 receives the first gain value 240, the second gain value 250, the third gain value 260 and the external gain control signal 273, and outputs the final gain value 275).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 2013/0250388) in view of Chen et al (US 2006/0050181; hereinafter referred to as Chen).
Regarding Claim 13, Nozaki discloses a projection apparatus (Figure 8; Projector 100) comprising:
a laser light source unit (Figure 8; Laser Light Source 20) that outputs a laser beam (Figure 8; Incident Light L1) in accordance with a pixel signal of the image obtained by converting the luminance signal (see Figure 8 and Paragraphs [0038]-[0040]; wherein it is disclosed that the control circuit 12 generates a luminance signal Sk that synchronizes with the resonant frequency signal to cause high-speed drive, in accordance with the video signal Sb that is received as input from the outside, and supplies the luminance signal Sk to the current control means 10. The current control means 10 controls the optical intensity of the laser light source 20, and the incident light L1 and reflecting mirror 5m of the dual-axis MEMS 5 vibrates in the X-axis direction and the Y-axis direction, so that, on the screen 170 a display region Rd is formed); and
a scanning unit (Figure 8; MEMS Scanner 4) that reflects the laser beam and performs scanning with the laser beam in a horizontal direction and a vertical direction (see Paragraphs [0039]-[0040]; wherein it is disclosed that the reflecting mirror 5m of the dual-axis MEMS 5 vibrates in the X-axis direction and the Y-axis direction, so that, on the screen 170, a projecting spot Pt of the incident light L1 repeats optical scanning in the X direction and the Y direction, and a display region Rd is formed).
Nozaki does not expressly disclose a saturation emphasis processing unit that determines, in accordance with saturation of an input image, an emphasis coefficient that emphasizes luminance of the image, and converts a luminance signal of the image on a basis of the determined emphasis coefficient.
Chen discloses a saturation emphasis processing unit (Figure 2; High Brightness Color Correction Device 200) that determines, in accordance with saturation of an image, an emphasis coefficient (see Paragraphs [0035]-[0036]; wherein the first emphasis coefficient is the final gain value and it is the end product of a multiplier 270 of the synthesizing device 265 which receives the first gain value 240, the second gain value 250, the third gain value 260 and the external gain control signal 273, and outputs the final gain value 275) that emphasizes luminance of the image (see Paragraphs [0012] and [0036]; wherein it is disclosed that each value of Rin, Gin, and Bin of the pixel is multiplied with the final gain value 275 by multipliers 280, 290, and 295 for correction of the pixel luminance), and converts a luminance signal of the image on a basis of the determined emphasis coefficient (see Figure 1; Step 103-104; Paragraph [0033]; wherein it is disclosed that the luminance of each pixel is finally adjusted according to the final gain value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Nozaki by incorporating the saturation emphasis processing unit taught by Chen therein, because doing so would prevent the contrast between each color from becoming lowered, and would further provide higher luminance and improve the contrast between each color while adjusting the luminance of the digital image (see Chen Paragraph [0010]).
Allowable Subject Matter
Claims 2-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 2, the prior art of record, whether alone or in combination, fails to teach, suggest or render obvious the saturation emphasis processing unit determines the first emphasis coefficient in accordance with an absolute value of a color-difference component of each pixel of the image.
This limitation in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten to include the limitations of both claims 1 and 2 in independent form.
The dependent claims, claims 3 and 4, would likewise be non-obvious over the prior art of record if the abovementioned amendment were performed.
Regarding Claim 6, the prior art of record, whether alone or in combination, fails to teach, suggest or render obvious the saturation emphasis processing unit normalizes the R, G, and B values of each pixel of the image, and determines the first emphasis coefficient on a basis of results of multiplying the normalized R, G, and B values by ratios of R, G, and B respectively.
This limitation in combination with the limitations of claims 1 and 5 would render the claim non-obvious over the prior art of record if rewritten to include the limitations of all of claims 1, 5 and 6 in independent form.
The dependent claims, claims 7 and 8, would likewise be non-obvious over the prior art of record if the abovementioned amendment were performed.
Regarding Claim 9, the prior art of record, whether alone or in combination, fails to teach, suggest or render obvious an area emphasis processing unit that divides the image into a plurality of areas, determines for each of the areas a second emphasis coefficient that emphasizes luminance of the image, and converts a luminance signal of the image on a basis of the determined second emphasis coefficient.
This limitation in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten to include the limitations of both claims 1 and 9 in independent form.
The dependent claims, claims 10 and 11, would likewise be non-obvious over the prior art of record if the abovementioned amendment were performed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882